DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 5/04/2022 has been entered. Claims 21-33 remain pending in the application. Claims 1-20 and 34-40 were cancelled. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-33 in the reply filed on 5/04/2022 is acknowledged.

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 17238699 is a CON US app 14459854 filed on 8/14/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 was filed after the filing date of the application on 4/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
The combination of the closed shape in claim 21 and the slitter cutting edge of alternating slitter blades is perpendicular to the upstream surface in claim 24; 
The combination of the closed shape in claim 21 and a slitter pack removably mounted to the blade holder, the slitter pack including at least the first slitter blade in claim 26;
the blade holder further comprises a slab blade removably mounted proximate the upstream end, the slab blade including the radial cutting edge in claim 29;
each slitter blade extending from the upstream surface to the downstream surface (while the drawing shown each slitter blade extending from the upstream end to the downstream end, the drawings does not show any blades extending from the upper surface of the upstream surface) in claim 30;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 32, “at least one of the slitter blades of the plurality of slitter blades is in contact with an adjacent other slitter blade of the plurality of slitter blades” with “the plurality of slitter blades includes a first slitter blade” in claim 21 is indefinite. It is unclear if a first slitter blade can be considered as at least one of the slitter blades or an adjacent other slitter blade (in this interpretation the device only requires at least two slitter blades) or an additional blade (in this interpretation the device requires at least three slitter blades).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 5992287) in view of Steko (DE 3708265 A1).
Regarding claim 21, Dube teaches a rotary blade assembly for cutting a food product into helical strips (abstract), the rotary blade assembly comprising: 
a spiral-shaped blade holder (20) for mounting in a food product flow path, the blade holder comprising: 
an axis of rotation (about 27), 
an upstream surface (top surface of 20 next to edge 25), 
a downstream surface (top surface of 20 next to edge 24), 
an upstream end (25) and a downstream end (24), the upstream end being axially spaced apart from the downstream end to define a radial slot (between 24 and 25), 
a radial cutting edge (edge of 25) adjacent the radial slot; and 
a plurality of slitter blades (33a-e) connected to the blade holder (connected via slitter pack 36), each slitter blade extending between the upstream surface and the downstream surface (see Figure 2), each slitter blade including a slitter cutting edge (edge of blades 33a-e), wherein the plurality of slitter blades includes a first slitter blade (33a).
Dube fails to teach the slitter cutting edge of the first slitter blade forms a closed shape.
Steko teaches a tool for cutting helical strip (see Figure 2) comprising an axis of rotation (axis of 10), a plurality of slitter blades (5 and 19, see Figure 7), each slitter blade including a slitter cutting edge (edge of blades 5 and 19), wherein the plurality of slitter blades includes a first slitter blade (5) and the slitter cutting edge of the first slitter blade forms a closed shape (see Figure 7).
As one of ordinary skill in the art understand changing the shape of the blade in helical stripe cutting art will change the cross section of the helical stripe being cut out. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Dube to change the shape of the plurality into any shape including a closed shape, as taught by Steko, in order to get the desired cross section of the end user. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 22, modified Dube further teaches the slitter cutting edge of each of the plurality of slitter blades form a closed shape (as modified in claim 21, see shape of 19 in Figure 7 of Steko).
Regarding claim 23, modified Dube further teaches at least one of the slitter blades of the plurality of slitter blades (considered as the same as the first slitter blade 5) is in contact with an adjacent other slitter blade (19) of the plurality of slitter blades (as modified in claim 21, see Figure 7 of Steko).
Regarding claim 24, modified Dube teaches all elements of the current invention as set forth in claim 21 stated above.
Modified Dube fails to teach the slitter cutting edge of alternating slitter blades is perpendicular to the upstream surface.
As one of ordinary skill in the art understand changing the shape of the blade in helical stripe cutting art will change the cross section of the helical stripe being cut out. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Dube to change the shape of the plurality into any shape including a square closed shape (see Figure 8 of Steko), as taught by Steko, in order to get the desired cross section of the end user. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The resulting device of modified Dube teaches the slitter cutting edge of alternating slitter blades is perpendicular to the upstream surface (as modified there are at least five blades and if each of them are have the slitter cutting edge of every slitter blades is perpendicular to the upstream surface, thus the device would also meet the condition of the slitter cutting edge of alternating slitter blades is perpendicular to the upstream surface).

Regarding claim 26, modified Dube further teaches a slitter pack (33) removably mounted to the blade holder (see Figure 1 of Dube), the slitter pack including at least the first slitter blade (see Figure 1 of Dube).
Regarding claim 27, modified Dube further teaches the slitter pack includes the plurality of slitter blades (see Figure 1 of Dube).
Regarding claim 28, modified Dube further teaches each of the plurality of slitter blades is positioned at a different radial distance from the axis of rotation (see Figure 1 of Dube).
Regarding claim 29, modified Dube further teaches the blade holder further comprises a slab blade proximate the upstream end, the slab blade including the radial cutting edge (the end portion of the upstream end of Dube is considered as slab blade, since it cut horizontally).
Modified Dub fails to teach the slab blade is removably mounted.
It would have been obvious to one of ordinary skill in the art to modify the device of Dube to make the slab blade removable mounted. As one of ordinary skill in the art understand that the slab blade can reduce the replacement cost, since the entire blade holder would not be need to be replaced. Furthermore the courts have held that that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) MPEP 2144.04 V. C. 

Claims 25 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 5992287) in view of Steko (DE 3708265 A1) and Shibata (US 4367667).
Regarding claim 25, modified Dube teaches all elements of the current invention as set forth in claim 21 state above. 
Modified Dube fails to teach the first slitter blade extends from the downstream end to the upstream end of the blade holder.
Shibata teaches a strip cutting device including a spiral-shaped blade holder with slitter blades (36) that from as a single wave blade that connects the upstream and downstream of the spiral shape blade holder (see Figures 1-3), wherein a lower end of each slitter blade is in contact with the downstream end and an upper end of each slitter blade is in contact with the upstream end (see Figures 1-3).
It would have been obvious to one of ordinary skill in the art to modify the device of Dube to make the each slitter blade extending from the upstream surface to the downstream surface, as taught by Shibata. As one of ordinary skill in the art would understand that connecting the upstream and downstream of the spiral shape blade holder with the blades would increase the structure integrity of the blades.

Regarding claim 30, Dube teaches a rotary blade assembly for cutting a food product into helical strips (abstract), the rotary blade assembly comprising: 
a blade holder (20) having an axis of rotation (axis of 27), an upstream surface (top surface of 20 near 25), a downstream surface (top surface of 20 near 24) and a radially extending leading edge (25) spaced from at least a portion of the upstream surface to define a slot (from 24 to 25 in Figure 2) having an axial height (height of 24 to 25) and a radial width (distance from 27 to the outer edge alone 25); and 
a plurality of slitter blades (33a-e) and each slitter blade including a cutting edge, 
wherein the plurality of slitter blades includes a first slitter blade (33a).
Dube fails to teach each slitter blade extending from the upstream surface to the downstream surface and the slitter cutting edge of the first slitter blade forms a closed shape.
Shibata teaches a strip cutting device including a spiral-shaped blade holder with slitter blades (36) that from as a single wave blade that connects the upstream and downstream of the spiral shape blade holder (see Figures 1-3), wherein a lower end of each slitter blade is in contact with the downstream end and an upper end of each slitter blade is in contact with the upstream end (see Figures 1-3).
It would have been obvious to one of ordinary skill in the art to modify the device of Dube to make the each slitter blade extending from the upstream surface to the downstream surface, as taught by Shibata. As one of ordinary skill in the art would understand that connecting the upstream and downstream of the spiral shape blade holder with the blades would increase the structure integrity of the blades.
Steko teaches a tool for cutting helical strip (see Figure 2) comprising an axis of rotation (axis of 10), a plurality of slitter blades (5 and 19, see Figure 7), each slitter blade including a slitter cutting edge (edge of blades 5 and 19), wherein the plurality of slitter blades includes a first slitter blade (5) and the slitter cutting edge of the first slitter blade forms a closed shape (see Figure 7).
As one of ordinary skill in the art understand changing the shape of the blade in helical stripe cutting art will change the cross section of the helical stripe being cut out. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Dube to change the shape of the plurality into any shape including a closed shape, as taught by Steko, in order to get the desired cross section of the end user. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 31, modified Dube further teaches the slitter cutting edge of each of the plurality of slitter blades form a closed shape (as modified in claim 30, see shape of 19 in Figure 7 of Steko).
Regarding claim 32, modified Dube further teaches at least one of the slitter blades of the plurality of slitter blades (considered as the same as the first slitter blade 5) is in contact with an adjacent other slitter blade (19) of the plurality of slitter blades (as modified in claim 30, see Figure 7 of Steko).
Regarding claim 33, modified Dube further teaches the slitter cutting edge of the first slitter blade includes a portion that is curved (as modified in claim 30, see curved portion in Figure 7 of Steko).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/19/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724